DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on February 17, 2021, claims 10-12 and 17-25 were cancelled. Claims 1-9 and 13-16 are currently pending in this application.
Allowable Subject Matter
Claims 1-9 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant references, US 2018/0007760 to Ollilla and US 2017/0276996 to Barbour et al. (Barbour), fail to disclose or suggest a low-index layer formed between the microlenses and the transparent adhesive.
At first, as shown in Fig. 3, Ollila only discloses an imaging system 200 comprising: 
a substrate PCB;
an image sensor 128 having an array of imaging pixels formed on the substrate PCB and microlenses 130 formed over the array of imaging pixels; and
a tunable polarization layer 126 that covers the image sensor 128, wherein the tunable polarization layer 126 and the substrate PCB form a package for the image sensor.
Further, as shown in Figs. 11 and 12, Barbour only discloses an imaging system comprising: 
a substrate (as 138 in Fig. 1);
an image sensor 1206 having an array of imaging pixels formed on the substrate and microlenses 1204 formed over the array of imaging pixels;


transparent adhesive 1120 formed between the substrate and the tunable polarization layer 1114 (Fig. 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 19, 2021